DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 05, 2021; June 25, 2021; and November 11, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on March 5, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14-16, 19-21, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Steering of Information using Secure Packet” as cited in IDS dated March 5, 2021 (hereinafter “Reference A”) in view of Buckley et al. (hereinafter “Buckley”, US 2021/0185508).
Regarding claims 14, and 19, Reference A discloses a user equipment (UE), and a method performed by an UE in a communication system (see Fig. 6.14.2.1-1 on page 5), the UE comprising: 
identify whether the SoR information includes the first type information or the second type information (i.e., if the SOR container in Registration Accept Message indicates the list type as described on page 6, item 10); 
store information on combinations of a public land mobile network (PLMN) and an access technology included in the first type information in the ME, in case the SoR information includes the first type information (i.e., the ME replaces PLMN list as received in the steering of information list as described in item 10, part b) on page 6).
Reference A, however, does not expressly disclose the remaining features.
In a similar endeavor, Buckley discloses a method for steering of roaming in wireless communication networks.  Buckley also discloses:
the UE (as shown in Figs. 2 & 14) comprises:
a universal subscriber identity module (USIM) (i.e., USIM as described in paragraphs 0022-0023); and 
a mobile equipment (ME) comprising a processor configured to (i.e., the ME as shown in Figs. 12 & 14): 
receive steering of roaming (SoR) information including one of first type information and second type information from a network (i.e., sending a secured packet including a SoR data as shown in Fig. 2, steps 3 & 4, and as described in paragraphs 0048-0050); and  
select a combination of the PLMN and the access technology, based on the information stored in the ME (i.e., as described in paragraphs 0022, 0040-0041).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to update and select a preferred network more effectively when roaming. 

Regarding claims 15, and 20, Reference A and Buckley disclose all limitations recited within claims as described above.  Reference A also discloses wherein the first type information includes the information on combinations of the PLMN and the access technology to be stored in the ME and corresponding first indication (i.e., PLMN ID and access technology list as described in page 8), and 
wherein the second type information includes a secured packet including the information on combinations of the PLMN and the access technology to be stored in the USIM and corresponding second indication (i.e., Secure Packet as described on page 8).

Regarding claims 16, and 21, Reference A and Buckley disclose all limitations recited within claims as described above.  Reference A also discloses wherein the UE is further configured to: store information on combinations of the PLMN and the access technology included in the second type information in the USIM, in case the SoR information includes the second type information (i.e., USIM receives the steering information list as described on page 8); select a combination of the PLMN and the access technology, based on the information stored in the USIM (i.e., Secure Packet as described on page 8).

Regarding claims 24, and 27, Reference A discloses a network in a communication system, the network comprising: 
wherein information on combinations of a public land mobile network (PLMN) and an access technology included in the first type information is stored in a mobile equipment (ME) of the UE, in case the SoR information includes the first type information (i.e., the ME replaces PLMN list as received in the steering of information list as described in item 10, part b) on page 6). 
Reference A, however, does not expressly disclose the remaining features.
In a similar endeavor, Buckley discloses a method for steering of roaming in wireless communication networks.  Buckley also discloses:
transmit steering of roaming (SoR) information including one of first type information and second type information to a user equipment (UE) (i.e., sending a secured packet including a SoR data as shown in Fig. 2, steps 3 & 4, and as described in paragraphs 0048-0050), and 
wherein a combination of the PLMN and the access technology is selected by the UE based on the information stored in the ME (i.e., as described in paragraphs 0022, 0040-0041).
It is also obvious to include a transceiver and a processor in a network in order to process the transmitted or received information. 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to update and select a preferred network more effectively when roaming. 

Regarding claims 25, and 28, Reference A and Buckley disclose all limitations recited within claims as described above.  Reference A also discloses wherein the first type information includes the information on combinations of the PLMN and the access technology to be stored in the ME and corresponding first indication (i.e., PLMN ID and access technology list as described in page 8); and wherein the second type information includes a secured packet including the information on combinations of the PLMN and the access technology to be stored in a universal subscriber identity module (USIM) and corresponding second indication (i.e., Secure Packet as described on page 8).

Regarding claim 26, Reference A and Buckley disclose all limitations recited within claims as described above.  Reference A also discloses wherein information on combinations of the PLMN and the access technology included in the second type information is stored in a universal subscriber identity module (USIM) of the UE, in case the SoR information includes the second type information (i.e., USIM receives the steering information list as described on page 8), and wherein a combination of the PLMN and the access technology is selected by the UE based on the information stored in the USIM (i.e., Secure Packet as described on page 8).

Allowable Subject Matter
Claims 17-18, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644